DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10998971 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments regarding 112 rejection of claim 12, filed 1/3/22, have been fully considered but they are not persuasive. 
	The applicant argues that “Claim 12 is amended to clarify the innovation. Examples of support for the amendment can be found in paragraph [0034]-[0035], which describes that controlling the second and/or third VLC AP can include preventing the use of at least one light frequency band.”
	However, the examiner respectfully disagrees. The applicant has amended the claim limitation from “controlling the second VLC AP, separate from handling over a UE between the first VLC AP and the second VLC AP, to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP” to “controlling the second VLC AP to perform to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP, the operating being separate from a handover procedure that includes handling over a UE between the first VLC AP and the second VLC AP.” That is, the amended claim limitation is essentially same as the previous claim limitation without providing response to the examiner’s previous 112 written description rejection. 

	Furthermore, Para. 35-36 suggests different way to avoid interference with communication between the first VLC AP and the UE. However, the different way of avoiding interference (e.g., controlling frequency band) is also due to the event of turning on the first VLC AP as shown in Fig. 2, and the different way of avoiding interference is equivalent to disabling AP operation 216 of Fig. 2. That is, 
Applicant’s arguments, with respect to 103 rejection have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 requires “controlling the second VLC AP to perform to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP, the operating being separate from a handover procedure that includes handling over a UE between the first VLC AP and the second VLC AP.” However, the specification as originally filed does not adequately provide explanation as to 
	Furthermore, this claim limitation is inconsistent with the description found in the specification. The applicant’s specification, Para. 25 and Fig. 2, discloses that “The responsive action triggers the coordination node 110 to control (block 212) the second and the third VLC APs 130 responsively to avoid their interfering with communications between the first VLC AP 130 and any UEs 108 within common communication coverage areas of the second or the third VLC APs 130. The control (block 212) may include transmitting a message (214) to the second VLC AP 130 to disable its AP operation (e.g., turn-off the second light source 102 or disable its VLC modulation of light emitted therefrom), and similarly transmitting a message (216) to the third VLC AP 130 to disable its AP operation (e.g., turn-off the third light source 104 or disable its VLC modulation of light emitted therefrom).” Thus, it is clear that the interference in communication is avoided by the transmission of the messages 214 and 216 and subsequently disabling the second VLC AP and third VLC AP. However, as evident from Fig. 2, the steps of the transmission of the messages for disabling AP operation (214 and 216) are not separate from the handling over process between the first VLC AP and the second VLC AP. Rather, this is the final step of the handling over process before the UEs 108 can communicate with the first VLC AP 130 (see, Fig. 2; 
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in 
	The dependent claims 13-19 are rejected for being dependent on the rejected claim 12 as discussed above.
Allowable Subject Matter
Claims 1-11 and 20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636